United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2465
                                   ___________

David Anthony Stebbins,                 *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Arkansas.
University of Arkansas;                 *
Office of the Chancellor,               * [UNPUBLISHED]
                                        *
             Appellees.                 *
                                   ___________

                             Submitted: October 25, 2011
                                 Filed: November 10, 2011
                                 ___________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.


       David Anthony Stebbins appeals the district court’s1 orders denying his motion
to confirm an arbitration award, and his related motion for reconsideration. The
instant appeal is untimely as Stebbins’s notice of appeal was not filed within thirty
days after the order appealed from was entered. See Fed. R. App. P. 4(a)(1)(A);
Dieser v. Cont’l Cas. Co., 440 F.3d 920, 923 (8th Cir. 2006) (timely notice of appeal


      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
is mandatory and jurisdictional). The appeal is dismissed for lack of jurisdiction. See
8th Cir. R. 47B.
                       ______________________________




                                          -2-